United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-4076
                                  ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      * Appeal from the United States
      v.                              * District Court for the Western
                                      * District of Arkansas.
Ronald Lee Webb,                      *
                                      *      [UNPUBLISHED]
            Appellant.                *
                                  __________

                             Submitted: November 14, 2005
                                Filed: December 30, 2005
                                 ___________

Before ARNOLD, BEAM, and RILEY, Circuit Judges.
                           ___________

PER CURIAM.

      Ronald Lee Webb (Webb) appeals the sentence imposed by the district court1
following his plea of guilty to one count of knowingly, willfully, and unlawfully
possessing stolen United States Postal Mail in violation of 18 U.S.C. § 1708. We
affirm.

     Webb’s sentencing occurred after the Supreme Court’s decision in Blakely v.
Washington, 542 U.S. 296 (2004), but before the Supreme Court’s decision in United

      1
      The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas.
States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005). At sentencing, Webb argued
the Guidelines were unconstitutional in light of Blakely, therefore preserving an
appeal of his sentence under Booker. See United States v. Pirani, 406 F.3d 543, 550
(8th Cir. 2005) (en banc).

       Regarding any alleged Blakely error, when Webb stipulated to the testimony
of the government’s witnesses, Webb effectively admitted the facts underlying the
district court’s four-level “number of victims” enhancement for committing an
offense involving fifty or more victims, pursuant to U.S.S.G. § 2B1.1(b)(2)(B). Webb
previously confessed to law enforcement in a videotaped interview he had stolen mail
from approximately 200 mailboxes. The district court could and did accept the
stipulated government witnesses’ testimony as true. Consequently, the district court’s
enhancement of Webb’s sentence did not violate the Sixth Amendment. See United
States v. McCully, 407 F.3d 931, 933 (8th Cir. 2005).

      Nonetheless, a Booker error occurred because the district court sentenced
Webb to 24 months’ imprisonment using the mandatory, pre-Booker Guidelines.
Thus, we must decide whether to remand for resentencing. While it was error to
sentence under the mandatory Guidelines regime, the government has shown the error
was harmless because the district court expressly declared it would impose the same
sentence under an advisory scheme. See United States v. Thompson, 403 F.3d 533,
536 (8th Cir. 2005). Booker also requires us to review Webb’s sentence for
unreasonableness, judging it with regard to the factors in 18 U.S.C. § 3553(a).
Booker, 125 S. Ct. at 765-66; Thompson, 403 F.3d at 536. Having reviewed the
record and the section 3553(a) factors, we conclude Webb’s sentence is reasonable.

      For the foregoing reasons, we affirm Webb’s sentence.
                          ______________________________




                                         -2-